HERLANDS, District Judge.
Defendant’s motion, pursuant to F.R. Civ.P. Rule 56, 28 U.S.C.A., for summary judgment awarding plaintiff $250 is granted.
The controversy was presented upon a stipulation of the facts. On oral argument, counsel agreed that the stipulation is adequate for the determination of the issues as framed.
Misdelivery of baggage by a carrier does not deprive it of the benefit of a tariff provision limiting its liability. Where there has been no willful wrongdoing by or unjust enrichment of the defendant carrier, plaintiff cannot avoid the contractual limitation of defendant’s liability by characterizing a misdelivery, caused by negligence or mistake, as a “conversion.” Lichten v. Eastern Airlines, 2 Cir., 1951, 189 F.2d 939, 942. See District Court opinion in the same case, S.D.N.Y.1949, 87 F.Supp. 691, 697.
Motion granted. Settle order within ten days from the date hereof.